Citation Nr: 1020066	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent, prior to 
September 16, 2009, for degenerative disc disease of the 
lumbosacral spine.  

2.  Entitlement to a disability evaluation in excess of 20 
percent, from 
September 16, 2009 to the present, for degenerative disc 
disease of the lumbosacral spine.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 2000 to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  Prior to September 16, 2009, the evidence of record shows 
that the Veteran has forward flexion of the spine to 70 
degrees, with pain but no further identified decreased range 
of motion, without ankylosis or incapacitating episodes 
demonstrated. 

2.  From September 16, 2009, the evidence of record shows 
that the Veteran has forward flexion of the spine to 40 
degrees, with no additional limitation on repetitive motion, 
without ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to September 16, 2009, the criteria for a 
disability rating in excess of 10
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for a current rating in excess of 20 percent 
evaluation for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5243 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In a June 2008 VCAA letter to the Veteran, she was informed 
about the information and evidence not of record that is 
necessary to substantiate her increase in rating claim, the 
information and evidence that VA will seek to provide, and 
the information and evidence the claimant is expected to 
provide.  In addition, the letters provided the Veteran 
notice regarding the evidence and information needed to 
establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.  Additionally, the Veteran has 
not pled prejudicial error with respect to the content or 
timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate her claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA orthopedic examinations, which are 
adequate for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327 
(2009).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Under these circumstances, there is no duty to 
provide another examination or medical opinion with regard to 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009).   

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  




Analysis

The Veteran was granted service connection for degenerative 
disc disease in the lumbar spine in a May 2006 rating 
decision, which established a 10 percent disability 
evaluation.  On April 22, 2008, the RO received an 
application for an increase in benefits, with the Veteran 
alleging that her symptoms had increased in severity.  The 
claim for an increase was initially denied, and then a 
subsequent rating action, dated in October 2009, increased 
the disability rating to 20 percent; however, an effective 
date of September 16, 2009 was assigned (the date of a VA 
examination).  Thus, the appeal is "staged," and the Board 
must consider staged ratings during the appeal period in 
determining a final rating in any event.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's degenerative disc disease of the lumbosacral 
spine is rated under Diagnostic Code 5243.  Intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 38 C.F.R. § 
4.71a, The Spine, Note (6) (2009).  A 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is warranted for intervertebral disc syndrome when the 
Veteran has incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  For purposes 
of assigning evaluations under Code 5243, intervertebral disc 
syndrome, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a,

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 10 percent evaluation is assigned where 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or with a vertebral 
body fracture with loss of 50 percent or more of the height; 
a 20 percent rating when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if the medical evidence shows forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  
Additionally, associated objective neurological 
abnormalities, including, but not limited to, bowel and 
bladder impairment, are to be evaluated separately under 
appropriate diagnostic criteria.  See 38 C.F.R. § 4.71a, 
General Rating Formula for the Spine, Note (1).  

When considering the application of the schedular criteria, 
raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions regarding pyramiding do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups. 
38 C.F.R. § 4.14 (2009).  The guidance provided in DeLuca 
must be followed in adjudicating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 (2009) and 38 C.F.R. § 4.45 (2009) should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Prior to filing her claim for an increase, the Veteran was 
seen in a VA clinic in August 2007 with complaints of back 
pain.  While most of the report is based on subjective 
history, and range of motion tests were not accomplished, the 
Veteran was noted to have reported a worsening of back pain 
since 2001, with occasional subjective complaints of 
radiation to the lower extremities.  During this 2007 visit, 
the Veteran complained of some radiation in the legs; 
however, she did not report numbness or weakness nor bladder 
or bowel problems and there was no diagnosis of a 
neurological abnormality in the lower extremities.  
Subsequent VA examinations also did not note neurological 
problems associated with the service-connected back disorder.  

The Veteran has been examined by VA on two separate occasions 
since the filing of her claim for an increase.  The earliest 
of these, occurring in July 2008, determined that the Veteran 
had initial flexion to 70 degrees, extension to 20 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 30 degrees.  There were no incapacitating 
episodes associated with her degenerative disc disease.  
While the Veteran could perform a flexion exercise to 70 
degrees initially, upon repetitive movement, she could 
forward flex to 30 degrees and continued to 70 degrees, with 
pain being noted throughout the performance of the exercises.  
In the comments made by the examiner, it was stated that the 
Veteran could not do forward flexion beyond 70 degrees 
because of pain, with no further decrease noted on repeated 
testing times 3.  The Veteran complained of pain in the back, 
and usage of a back brace was unable to alleviate her 
symptoms.  Her ability to walk was also impacted, as the 
Veteran can only walk for approximately one city block (or 
for five to ten minutes) before severe back pain limited her 
ability to move any further.  The Veteran was diagnosed with 
retrolisthesis of L2 and L3, with spondylosis of L5 being 
unable to rule out.  The 2008 examiner was unable to 
determine if the Veteran had additional limitation due to 
fatigue, weakness, lack of endurance, or incoordination.

Based on these examination findings, the Board cannot 
conclude that an increased disability rating is warranted.  
The Veteran's "actual" forward flexion to 70 degrees is 
consistent with the 10 percent rating assigned.  The 
claimant's painful motion may add to the actual limitation of 
motion so as to warrant a [higher] rating ....  VAOPGCPREC 9-98 
(August 14, 1998).   Even considering the effects of pain or 
repetitive motion, however, the examiner observed that the 
Veteran continued to show that ability to forward flex to 70 
degrees ("continued to 70 degrees with no further 
decrease...").   At this time, the combined range of motion of 
the thoracolumbar spine was greater than 120 degrees, thus 
squarely fitting into the rating of 10 percent.  The other 
criteria, such as muscle spasm or guarding severe enough to 
result in abnormal spinal contour, abnormal gait are not 
demonstrated. At the July 2008 examination, the examiner was 
expressly requested to look for and document such symptoms as 
guarding and muscle spasm, and the examiner's findings were 
negative in that regard.  As such, the 10 percent rating 
prior to September 16, 2009, is appropriate.     
 
Subsequent to this examination, the Veteran posited a note 
that her back disability was continually growing in severity, 
and that she should be afforded another VA examination.  In 
complying with this request, the Veteran was given a second 
comprehensive orthopedic examination on September 16, 2009.  
In the associated report, the Veteran's flexion was limited 
to 40 degrees, her extension limited to 10 degrees, her 
bilateral lateral flexion limited to 15 degrees, and her 
bilateral lateral rotation limited to 15 degrees, with pain 
in all directions.  A gait abnormality was noted, with the 
Veteran being assessed as having a wide gait, and although 
she required no assistive device to ambulate, she still 
required a lumbar brace to attempt to alleviate pain.  The 
examiner stated that there was no additional limitation with 
repetitive use times three or other change in range of 
motion.      

On the basis of this examination report, the criteria for the 
currently-assigned rating, 20 percent, are clearly met.  For 
a higher rating of 40 percent, forward flexion of the 
thoracolumbar spine must be restricted to 30 degrees or less.  
Since the Veteran's flexion was limited to 40 degrees, with 
no other demonstrated changes in range of motion found on 
various testing on examination, an increased rating is not 
warranted on this basis.    

The Veteran does not have ankylosis or an associated 
neurological condition, and she has not been clinically 
assessed as having incapacitating episodes.  Rather, the 
medical reports document that there are no incapacitating 
episodes involved.  As this is the case, the criteria for a 
higher evaluation based on alternative criteria have not been 
met.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991); 38 C.F.R. § 4.71a.  Furthermore, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and the Veteran has not demonstrated 
interference with employment, and she has not required 
frequent hospitalization for her back condition.  Thus, her 
condition is not so unique as to require a remand for 
extraschedular consideration.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability evaluation in excess of 10 
percent, prior to 
September 16, 2009, for degenerative disc disease of the 
lumbosacral spine is denied.  

Entitlement to a current disability evaluation in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine is denied.
  

____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


